NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 21 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-50603

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00228-JFW-1

  v.
                                                 MEMORANDUM*

OLORUNTADE OLUMUYIWA, AKA
John Doe, AKA Markus Heukelom,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                     Argued and submitted December 9, 2010
                              Pasadena, California

Before: PREGERSON and CLIFTON, Circuit Judges, and HOLLAND, Senior
District Judge.**

       Olumuyiwa appeals his 70-month sentence, arguing that the district court

erred in applying U.S.S.G. § 3A1.1(b), the vulnerable victim enhancement, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable H. Russel Holland, Senior United States District Judge
for the District of Alaska, sitting by designation.
that application of U.S.S.G. § 2B1.1(b)(9)(B), the sophisticated means

enhancement, resulted in an unreasonable sentence. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      The district court did not err in applying the vulnerable victim enhancement.

Although the district court did not make sufficient findings as to the elderly

victims, it made the two determinations it was required to make as to the reloaded

victims. See United States v. Luca, 183 F.3d 1018, 1025 (9th Cir. 1999). The

district court adopted the presentence report and its addendum which identified

reloaded victims as a class of vulnerable victims and identified O.P. as a specific

member of that class whom Olumuyiwa knew or should have known was

vulnerable, given O.P.’s three deposits into accounts controlled by Olumuyiwa

over a 10-day period.

      Application of the sophisticated means enhancement did not result in an

unreasonable sentence. The sophisticated means enhancement was not intended to

apply only to defendants who were operating a fraudulent telemarketing scheme in

the United States and who then moved their operations overseas to evade detection

or to make detection more difficult. Subsection (B) of the enhancement was

intended to apply to defendants who are involved in a fraudulent telemarketing

scheme that was being operated from outside the United States, regardless of


                                          2
whether they moved overseas to evade detection or to make detection more

difficult. See United States Sentencing Guidelines Manual app. C, amd. 577

(2003) (explaining that the enhancement was intended to apply to fraudulent

telemarketers who operate from overseas locations and to those who move

overseas to evade detection by U.S. law enforcement).

      AFFIRMED.




                                        3